Citation Nr: 0719769	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  98-10 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for duodenal ulcers.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for epididymitis.    

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2003 for further development.  


FINDINGS OF FACT

1.  An unappealed October 1980 rating decision denied the 
veteran's claim for service connection for duodenal ulcers.  

2.  The evidence received since the October 1980 rating 
decision is not so significant that it must be considered in 
order to fairly decide the claim.   

3.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence; the veteran has not furnished sufficient detail to 
allow for an attempt to corroborate any claimed stressors.

4.  There is not diagnosis of PTSD attributed to any verified 
in-service stressor. 

5.  The veteran's service-connected epididymitis is 
asymptomatic; it does not require long term drug therapy, 1-2 
hospitalizations per year or intermittent intensive 
management.
 
6.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied a claim for 
service connection for duodenal ulcers is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the October 1980 rating decision 
denying service connection for duodenal ulcers is not new and 
material; accordingly, the claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.304 (2006).

4.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected epididymitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7525 (2006).

5.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in 1996 (prior to the enactment of the VCAA).  A 
rating decision was issued in June 1997.  The claims came 
before the Board in November 2003 and the claims were 
remanded for further development, to include compliance with 
the VCAA.  In March 2004 and April 2004, VCAA letters were 
issued to the appellant.  These letters effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the March 2004 and April 2004 notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2004 and April 2004 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Furthermore, the RO sent the veteran a March 2006 
correspondence that fully complied with Dingess/Hartman.  A 
supplemental statement of the case was subsequently issued in 
November 2006. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, the March 2004 notice informed the veteran of 
what constitutes new and material evidence.  The Board finds 
that any deficiency was harmless error and again not 
prejudicial to the appellant.  See Bernard, 4 Vet.App. 384, 
394 (1993).  The overall record shows that the veteran has 
been made aware of the type of evidence necessary to reopen 
his ulcer claim and the elements of a claim for service 
connection. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations. The record in this case includes VA 
treatment and hospital records, examination reports, private 
medical records, and Social Security records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.  The current appeal has been ongoing 
for a number of years and no useful purpose would be served 
by further delaying appellate review for any additional 
notice.  The Board believes that the veteran, who is 
represented, has had a fair opportunity to advance his claims 
with full knowledge of the elements of his claims and the 
evidence required to substantiate his claim.  

Duodenal ulcers

Following notification of an initial review and adverse 
determination by an RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.   
The Board notes that this claim was originally denied by the 
RO in October 1980.  The veteran was informed of the denial 
in December 1980, and decision went unappealed.  The October 
1980 decision is therefore final.  38 U.S.C.A. § 7105.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The provisions of 38 C.F.R. 
§ 3.156 (which defines "new and material evidence") were 
changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  The appellant's application to reopen his 
claim was filed 



before August 29, 2001 (it was filed in September 1996); 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   
.	
Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  In 
Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

The Board notes that the basis for the denial was a finding 
by the RO that the veteran's duodenal ulcers existed prior to 
service and was not aggravated by service.  The evidence 
before the RO at the time included the service medical 
records as well as post-service private and VA medical 
reports and lay statements.  

Evidence submitted since the October 1980 decision consists 
of VA outpatient treatment reports from Loma Linda, 
California dated February 1996 to March 2004.  The Board is 
unable to conclude that any of the newly received evidence is 
new and material.  Evidence before the RO in 1980 showed the 
veteran's history of a preservice ulcer.  To the extent that 
the records from 1996 on show any complaints or treatment for 
the ulcer, such evidence does not suggest any aggravation 
during the veteran's period of service approximately 40 years 
before.  The claim of service connection for an ulcer has not 
been reopened.    

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the veteran served in combat nor is the veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The service medical records contain no findings attributed to 
any psychiatric disability, to include PTSD.  The first 
medical evidence of a psychiatric disability consists of a 
November 1980 correspondence from Dr. R.H.A.  He noted that 
the veteran has had gastric lymphomas, abdominal 
obstructions, recurrent tumors, a subtotal gastrectomy, and a 
splenectomy.  He noted that the veteran has been having 
emotional difficulties with periods of depression that have 
been documented since his initial evaluation for gastric 
lymphoma.  

In March 1996, the VA treated the veteran for depression with 
suicidal ideation and attempt.  The veteran's medical history 
indicated that he had suffered from depression for three 
years.  The records revealed that the veteran's mother was 
terminally ill; that the veteran was divorced from his second 
wife and that he was living with his first wife; that he was 
unemployed; and that his ranch had been foreclosed.  He was 
diagnosed with a major depressive episode and alcohol 
dependence.       

The veteran underwent a VA psychiatric examination in 
November 1996.  The examination report noted that his father 
disappeared when the veteran was nine years old.  He 
described his childhood as unpleasant.  He reported that he 
was raised by his mother and grandparents; and that he was 
abused mentally and physically.  He stated that he has been 
depressed for about three years.  The examiner noted that the 
veteran offered no information regarding PTSD; but that he 
blamed the Army for his drinking.  The examiner conducted a 
thorough examination and diagnosed major depression and 
alcohol dependence (in remission times 80 days).  

The veteran was first diagnosed with PTSD in October 1997 
after he completed a mental residual functional capacity 
assessment administered by Dr. C.J.P.  There was no 
indication as to the etiology of the PTSD symptoms.  

In December 1997, Dr. C.J.P. issued a correspondence in which 
he stated that he had been treating the veteran for PTSD 
symptoms since February 1997.  Symptoms included intrusive 
thoughts and nightmares associated with trauma experiences 
while engaged in the performance of his military police (MP) 
duties; constricted affect; anxiety; depression; anger; 
interpersonal conflict; isolation an avoidance; hyper startle 
response, and vegetative signs of depression apparently 
related to PTSD issues.  He noted that symptoms are worsened 
by chronic medical problems.    

The VA Loma Linda outpatient treatment records show continued 
treatment for psychiatric disabilities, variously diagnosed.  
More often than not, the veteran is diagnosed with depression 
and alcohol dependence (not PTSD).  Additionally, more often 
than not these conditions are linked to the veteran's 
numerous medical conditions (not alleged in service 
stressors).  Nevertheless, the Board notes that there are 
some competent medical opinions that state that the veteran 
suffers from PTSD symptoms.  

The Board once again notes that if a claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence. Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

The veteran completed a stressor letter in which he stated 
that while he was stationed in Panama in 1955 (as a military 
policeman); he had to break up many fights.  Many of the 
fighters used knives, and some were injured.  He also stated 
that from 1955 to 1957, he was assigned to the stockade.  
During that time, he saw many prisoners beaten by some of the 
guards.  He admitted that "there was no one specific 
incident" but noted that he repeatedly saw prisoners beaten 
senseless for no good reason.  He reported that being a 
prison guard was very stressful for him.  

The Board notes that none of the veteran's alleged stressors 
have been verified.  It also acknowledges the evidence the 
veteran submitted that shows that he was indeed a military 
policeman.  However, the veteran's alleged stressors are 
vague, general in nature, and without sufficient detail to 
allow for verification.  Service department research units 
have made it clear that there must be some degree of 
specificity with regard to claimed stressors.  The Board 
concludes that no useful purpose would be served by any 
request for verification without more details from the 
veteran.  

The veteran has submitted lay statements from friends, 
relatives, and one of his teachers.  These statements 
indicate that the veteran had no physical or psychiatric 
disabilities until after returning home from military 
service.  They also explain the veteran's current psychiatric 
symptoms.  However, these lay statements are insufficient to 
verify the veteran's alleged stressors in that none of the 
lay witnesses were present when the alleged stressors 
occurred.  Moreover, they fail to mention any verifiable 
stressor.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.

Epididymitis

The present appeal also involves the veteran's claim that the 
severity of his service-connected epididymitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected epididymitis has been rated 
by the RO under the provisions of Diagnostic Code 7525.  
Under this regulatory provision, epididymitis is rated as a 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the disability requires long term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is assigned for 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2006).  

The veteran underwent a VA examination in August 2005.  The 
examiner reviewed the veteran's medical history and noted 
that he had a past medical history of bladder cancer, 
prostate cancer, priapism, and epididymitis.  The veteran 
denied lethargy; but he did complain of intermittent weakness 
over the last eight months.  He denied anorexia; but noted a 
decrease in appetite over the past six months.  He complained 
of urinary frequency at least seven times per day, and 
nocturia four to five times per night.  He noticed that his 
urinary stream has been getting weaker.  He also complained 
of hesitancy and occasional dysuria.  He has urinary 
incontinence occurring mostly at night.  He does not wear 
pads during the day; but he does at night.  He has not had 
any hospitalizations in the last year; but he had a history 
of a transurethral resection of bladder tumors in 1963 and 
1999; and radical retropubic prostatectomy and multiple 
transurethral resections of bladder tumors.  He has not 
required any intermittent or continuous catheterizations; or 
any dilations or drainage procedures.  He denied any specific 
type of diet therapy.  He was not on any medications for his 
prostate.  Upon examination, the epididymitis and spermatic 
cord were within normal limits.  The examiner diagnosed the 
veteran with history of prostate cancer, status post radical 
retropubic prostatectomy with minimal urinary incontinence; 
erectile dysfunction secondary to radical retropubic 
prostatectomy; history of bladder cancer, status post 
transurethral resection of the bladder x 2 in the past; 
history of priapism; and history of epididymitis without any 
current symptoms.  

The Board notes that in order to warrant a compensable rating 
for epididymitis, the veteran's condition must require long 
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  The veteran 
specifically denied being hospitalized for his epididymitis.  
There was no evidence of long term drug therapy or intensive 
management.  As the August 2005 examiner noted, the veteran 
was not experiencing any current symptoms.  As such, a 
compensable rating is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for epididymitis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The veteran is service connected for epididymitis, evaluated 
as 0 percent disabling.  Consequently, the veteran's service-
connected disability does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disability.  The 
medical records reflect that any inability of the veteran to 
find substantially gainful employment is based on non service 
connected disabilities.  There is no persuasive evidence of 
record demonstrating or suggesting that the veteran in 
unemployable as a result of his service-connected disability, 
which, as noted above, is not manifested by any current 
symptoms.   

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
precludes employment consistent with his education and work 
history.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


